Citation Nr: 0330597	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee secondary to service-connected loose densities in 
the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
loose densities in the right knee.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2001 decision by the RO 
which, in part, granted an increased rating to 10 percent 
for loose densities in the right knee, and a June 2002 
rating decision that denied service connection for arthritis 
of the right knee secondary to service-connected loose 
densities in the right knee.  

In the August 2002 supplemental statement of the case, the 
RO determined that a claim for service connection for a low 
back, left hip and left knee disorder secondary to the 
service connected right knee had been raised.  Those issues 
have not been developed and are not in appellate status.  
They will not be addressed in this decision.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  The Act and 
implementing regulations, among other things, provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also includes new notification 
provisions.  38 C.F.R. § 3.159 (2003).  

A letter explaining VCAA was enclosed with the other 
information attached to the February 2001 rating decision 
which granted an increased rating for the service-connected 
right knee disability.  However, the letter was general in 
nature and did not specifically address the issues currently 
on appeal.  The Board is cognizant of the fact that VCAA had 
been only recently enacted at that time, and that there was 
little in the way of guidance as to what was required of VA.  
Since then, procedures have been put into place that set out 
what VA must do to comply with VCAA.  One requirement is 
that the claimant must be notified of VCAA by letter, and 
that the letter must specifically address the disabilities 
at issue.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the instant case, the veteran has not been 
properly notified of VCAA.  Accordingly, additional 
development must be undertaken to ensure that the veteran's 
due process rights have been protected.  

Concerning the claim of service connection for arthritis of 
the right knee secondary to service-connected loose 
densities in the right knee, the Board notes that the 
veteran has not been provided with the appropriate laws and 
regulations pertaining to secondary service connection, 
i.e., 38 C.F.R. § 3.310.  Furthermore, it does not appear 
that consideration was given to the question of aggravation 
of a nonservice connected disability (right knee arthritis) 
by a service-connected disability (loose densities in the 
knee) under the holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  In that case, the Court of held that service 
connection may be granted on a secondary basis where a 
service connected disability is aggravating a nonservice-
connected disability.  Accordingly, the RO should consider 
the issue of secondary service connection under the holding 
in Allen, and provide the veteran with the appropriate 
regulations.  

Finally, regarding the claim for an increased rating for the 
right knee disability, the Board notes that the VA examiner 
in April 2002 opined that, "[t]here would be additional 
restriction of activity due to fatigue and weakness related 
to increased activity[.]"  However, he did not indicate the 
degree of any additional range of motion loss that would 
result.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held, in pertinent part, that VA must consider 
functional loss due to weakness and fatigability when 
evaluating a service-connected disability involving a joint.  

Given the absence of relevant clinical information and the 
failure to comply with VCAA, the Board is compelled to 
remand the appeal for additional development.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
or disabilities at issue, is not 
acceptable.  The RO must indicate which 
portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for any right knee problems since June 
2002.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

3.  The veteran should be afforded a VA 
orthopedic examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should render an opinion as to 
the following:  

(1) Is it at least as likely as not 
that the arthritis of the right 
knee is being aggravated by the 
veteran's service-connected loose 
densities in the right knee?  If 
aggravated, the degree of 
aggravation should be quantified, 
if possible.  

(2) What, if any, is the degree of 
functional loss in the right knee 
due to weakness and fatigability 
from the loose densities when the 
knee is used repeatedly over a 
period of time?  This determination 
should, if feasible, be portrayed 
in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis.  

The examiner should also determine 
whether the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination which is attributable to 
the service-connected loose densities in 
the knee.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional loss 
of range of motion or favorable, 
intermediate or unfavorable ankylosis.  
The examiner should comment on the April 
and June 2002 reports by the VA 
physician, and indicate agreement or 
disagreement with those opinions.  The 
physician should provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, it should be so stated 
and include an explanation.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the right 
knee disability have been provided by 
the examiner and whether he or she has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2003).  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether any 
arthritis in the right knee is being 
aggravated by the service-connected 
loose densities in the right knee.  The 
provisions of Allen v. Brown, 7 Vet. 
App. 439 (1995) should be considered.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


